COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


RANDALL ALLAN MARTIN
                                            MEMORANDUM OPINION *
v.   Record No. 0129-99-4                       PER CURIAM
                                             NOVEMBER 16, 1999
SUSAN ANN MARTIN


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                      Richard B. Potter, Judge

           (T. James Binder; Tate & Bywater, Ltd., on
           brief), for appellant.

           (Linda M. Boykin; Legal Services of Northern
           Virginia, Inc., on brief), for appellee.


     Randall Martin (Martin) appeals the decision of the circuit

court finding that Martin owed $33,015.05 in outstanding pendente

lite child and spousal support.   Martin contends that the amount

of the arrearage is erroneous, based upon the trial court's

previous finding in an order dated August 14, 1998, that he owed

$23,672.99 in back child and spousal support.   Upon reviewing the

record and the briefs of the parties, we conclude that this appeal

is without merit.   Accordingly, we summarily affirm the decision

of the trial court.    See Rule 5A:27.

     The evidence on child and spousal support was heard by the

trial court.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
            Under familiar principles we view [the]
           evidence and all reasonable inferences in
           the light most favorable to the prevailing
           party below. Where, as here, the court
           hears the evidence ore tenus, its finding is
           entitled to great weight and will not be
           disturbed on appeal unless plainly wrong or
           without evidence to support it.

Martin v. Pittsylvania County Dep't of Social Servs., 3 Va. App.

15, 20, 348 S.E.2d 13, 16 (1986).    The record on appeal contains

neither a transcript of the hearing before the trial court nor a

written statement of facts.    The trial court made specific

findings of fact in the final decree from which Martin appeals.

"An appellate court must dispose of the case upon the record and

cannot base its decision upon appellant's petition or brief, or

statements of counsel in open court.     We may act only upon facts

contained in the record."     Smith v. Commonwealth, 16 Va. App.

630, 635, 432 S.E.2d 2, 6 (1993).

           [O]n appeal the judgment of the lower court
           is presumed to be correct and the burden is
           on the appellant to present to us a
           sufficient record from which we can
           determine whether the lower court has erred
           in the respect complained of.

Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57

(1961).   The factual findings in the decree provide a sufficient

record for us to determine the merits of Martin's appeal.

     In the final decree, the trial court found that, as of

November 25, 1998, the child support arrearage was $25,634.00 and

the spousal support arrearage was $7,381.05.    The trial court

reduced child support from $1,300 per month to $502, effective

                                 - 2 -
September 1, 1998, but increased spousal support from $300 per

month, formerly subject to a $170 per month credit, to $340 per

month until Martin paid the balance of $2,342.78 due on a vehicle

awarded to his former wife.    Although the trial court did not set

out in detail its calculation of the support arrearages, there is

evidence in the record supporting the trial court's findings,

including its retroactive modification of support.

     In this appeal, Martin failed to direct us with specificity

to evidence in the record supporting his alternative calculation

of the amount due.   His assertion that no more than $3,306 in

support was due following the trial court's calculation of the

arrearage in the August 14, 1998 contempt order through November

1998 is not supported by the record.     Martin also failed to

consider interest due on the arrearage.     Martin's bare recitation

of error, without any reference to evidence produced in the

record, is insufficient.    "Statements unsupported by argument,

authority, or citations to the record do not merit appellate

consideration.   We will not search the record for errors in

order to interpret appellant's contention and correct

deficiencies in a brief."     Buchanan v. Buchanan, 14 Va. App. 53,

56, 415 S.E.2d 237, 239 (1992).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.



                                 - 3 -